UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 21, 2011 F & M Bank Corp. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 000-13273 (Commission File Number) 54-1280811 (IRS Employer Identification No.) P.O. Box 1111 Timberville, Virginia 22853 (540)896-8941 (Address including zip code, and telephone number, including area code, of registrant’s principal executive offices) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition. On July 21, 2011, F & M Bank Corp. issued a press release announcing results for the quarter ended June 30, 2011. A copy of the press release is attached as Exhibit99.1. The information in this Form 8-K, and the exhibit hereto, is being furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item9.01.Financial Statements and Exhibits. (c)Exhibits Exhibit No. Description F & M Bank Corp. press release dated June 30, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. F & M Bank Corp. By: /s/Neil W. Hayslett Neil W. Hayslett Executive Vice President and Chief Financial Officer Date: July 21, 2011 EXHIBIT INDEX Exhibit No. Description F & M Bank Corp. press release dated June 30, 2011
